Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The claim to priority to CN 201810729372.6 filed on July 4, 2018 is acknowledged in the instant application.
Information Disclosure Statement
The Information Disclosure Statement filed on September 13, 2019 has been considered by the Examiner.
Quayle Action
This application is in condition for allowance except for the following formal matters: 
The abstract of the disclosure is objected to because it is more than 150 words. Correction is required. See MPEP § 608.01(b).

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Gage (US Pat. 3,147,329) discloses a method and apparatus for heating metal melting furnace.  Cuomo et al. (US Pat. 3,326,820) discloses an arc process for forming high melting point compounds.  Primke et al. (US Pat. 4,263,468) discloses a plasma-arc melting furnace.  Koriyama et al. (US Pat. 8,599,899) discloses agitation device, melting apparatus and melting method.  Zhang et al. (US Pat. 10,190,825) discloses a system and method for determining temperature of a metal melt in an electric arc furnace.  Takahashi (US Pub. 2006/0001200) discloses agitator and melting furnace with agitator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG D NGUYEN whose telephone number is (571)270-7828.  The examiner can normally be reached on Mon-Fri 9AM - 9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/HUNG D NGUYEN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        4/14/2021
HUNG D. NGUYEN
Primary Examiner
Art Unit 3761